Case 2:20-cv-06759-RGK-JC Document 26 Filed 09/23/20 Page 1 of 4 Page ID #:542




  1 Ryan G. Baker (Bar No. 214036)
     rbaker@bakermarquart.com
  2
    Teresa L. Huggins (Bar. No. 263257)
  3 thuggins@bakermarquart.com
    Sam Meehan (Bar No. 307934)
  4
     smeehan@bakermarquart.com
  5 BAKER MARQUART LLP
    777 S. Figueroa St., Suite 2850
  6
    Los Angeles, California, 90017
  7 Telephone: (424) 652-7800
  8 Facsimile: (424) 652-7850
  9 Attorneys for Defendant Tony Bobulinski
 10
                            UNITED STATES DISTRICT COURT
 11
                        CENTRAL DISTRICT OF CALIFORNIA
 12
    CHINA BRANDING GROUP                        Case No. 2:20-CV-06759 RGK (JCx)
 13 LIMITED (IN OFFICIAL
                                                DEFENDANT’S NOTICE OF
 14 LIQUIDATION), by and through its            RELATED CASES PURSUANT TO
    Joint Official Liquidators, Hugh            LOCAL RULE 83-1.3.1
 15 Dickson of Grant Thornton Specialist
    Services (Cayman), Limited and David        Judge: Hon. R. Gary Klausner
 16 Bennett of Grant Thornton Recovery &
    Reorganisation Limited,                     Complaint Filed: July 28, 2020
 17
 18             Plaintiff,

 19 v.
 20 TONY BOBULINSKI
 21            Defendant.
 22
 23
 24
 25
 26
 27
 28
                                                               Case No. 2:20-CV-06759 RGK (JC)
                             DEFENDANT’S NOTICE OF RELATED CASES
Case 2:20-cv-06759-RGK-JC Document 26 Filed 09/23/20 Page 2 of 4 Page ID #:543




  1              LOCAL RULE 83-1.3.1 NOTICE OF RELATED CASES
  2        Pursuant to Local Civil Rule 83-1.3.1, Defendant Tony Bobulinski
  3 (“Bobulinski” or “Defendant”) respectfully submits that the above-captioned case is
  4 related to another case pending before The Honorable Michael Fitzgerald of this
  5 Court, Tony Bobulinski v. Adam Roseman, Case No.: 2:19-cv-02963-MFW-SSx
  6 (“Bobulinski v. Roseman”). Both this case and Bobulinski v. Roseman appear to
  7 arise from similar transactions, happenings or events; call for determination of the
  8 same or substantially identical questions of law or similar questions of law and fact;
  9 and/or may entail unnecessary duplication of labor if heard by different judges.
 10        In Bobulinski v. Roseman, plaintiff Tony Bobulinski sues Adam Roseman
 11 (“Roseman”), the CEO of China Branding Group Limited (“CBG”), a Cayman
 12 Islands corporation, for fraud in the inducement and negligent misrepresentation.
 13 Bobulinski bases his allegations on a series of promises that Roseman made in 2015,
 14 to induce him to loan $650,000 to CBG to bridge it to sale. Specifically, Roseman
 15 promised Bobulinski that any loan he made to CBG would be senior secured by all
 16 the collateral of CBG in the United States; that he would receive a 2.5 multiplier of
 17 his loan when CBG was sold; and that he would have the right to approve any sale
 18 of CBG. Based on these representations, Bobulinski agreed to enter a Senior
 19 Secured Convertible Promissory Note and a Pledge Agreement with CBG in April
 20 2015. Bobulinski would not have entered into those agreements or made any loan to
 21 CBG absent those conditions.
 22        Not until CBG went into liquidation in the Cayman Islands in 2016 (“Cayman
 23 Liquidation”) did Bobulinski learn that Roseman’s representations were false.
 24 Bobulinski submitted a proof of debt during the Cayman Liquidation, claiming his
 25 2.5 multiplier, as the parties had agreed. The Joint Official Liquidators of CBG
 26 (“JOLs”) rejected Bobulinski’s proof of debt, claiming CBG did not own the
 27 collateral that Roseman had claimed secured Bobulinski’s loan, and that there was
 28 no evidence that he was a secured creditor, or that he was entitled to the 2.5

                                              -1-               Case No. 2:20-CV-06759 RGK (JC)
                              DEFENDANT’S NOTICE OF RELATED CASES
Case 2:20-cv-06759-RGK-JC Document 26 Filed 09/23/20 Page 3 of 4 Page ID #:544




  1 multiplier. The JOLs also held the sale of CBG could proceed without his approval.
  2 Based in large part on Roseman’s incorrect testimony, the court in the Cayman
  3 Islands agreed with the JOLs and held that Bobulinski was not entitled to what
  4 Roseman, on behalf of CBG, had promised him.
  5        In this case, plaintiff, China Branding Group Limited (in official liquidation),
  6 by and through its official Joint Official Liquidators, Hugh Dickson of Grant
  7 Thornton Specialist Services (Cayman), Limited and David Bennett of Grant
  8 Thornton Recovery & Reorganisation Limited, sues Defendant Tony Bobulinski to
  9 enforce three cost certificates the JOLs obtained from a Cayman Islands court for
 10 attorneys’ fees and costs they purportedly incurred in litigating against Bobulinski’s
 11 proof of debt during the Cayman Liquidation. The JOLs argue that this judgment
 12 for fees and costs must be enforced in the United States under the Uniform Foreign
 13 Country Money Judgments Recognition Act (“UFCMJRA”), Cal. Civ. Code § 1716,
 14 and/or the principles of comity. Although this action appears to be an action to
 15 enforce a judgment only, there are many underlying issues, and those issues are
 16 intertwined with the issues raised in Bobulinski v. Roseman. In particular, a
 17 judgment obtained based on fraud, that is repugnant to U.S. policy, that requires a
 18 party to litigate in a forum other than one designated by a forum selection clause, or
 19 that violates due process is not enforceable in the United States. See Cal. Civ. Code
 20 § 1716 (c)(1)(B), (C), (D), (G). Thus, whether a witness was truthful during a
 21 foreign proceeding may inform a U.S. court’s decision of whether to enforce a
 22 foreign judgment. See de Fontbrune v. Wofsy, 409 F. Supp. 3d 823, 839 (N.D. Cal.
 23 2019) (extrinsic fraud sufficient to deny enforcement of foreign judgment may be
 24 shown where false testimony prevents a foreign court from knowing “the true state
 25 of affairs”); Pentz v. Kuppinger, 31 Cal. App. 3d 590, 597 (1973) (refusing to
 26 enforce foreign judgment where party did not have an opportunity to inform court of
 27 alimony payments critical to that case).
 28

                                              -2-               Case No. 2:20-CV-06759 RGK (JC)
                              DEFENDANT’S NOTICE OF RELATED CASES
Case 2:20-cv-06759-RGK-JC Document 26 Filed 09/23/20 Page 4 of 4 Page ID #:545




  1        Both cases therefore involve the same facts: whether Roseman made
  2 representations to Bobulinski to induce him to loan $650,000 to bridge CBG to sale,
  3 and whether Roseman testified truthfully in the litigation related to the Cayman
  4 Liquidation about the promises he made to induce Bobulinski to make that loan.
  5 Bobulinski will seek discovery in each case to be used in the other case.
  6        Based on the foregoing, Defendant respectfully contends that this case and
  7 Bobulinski v. Roseman are sufficiently related as to warrant assignment of this case
  8 to The Honorable Michael Fitzgerald.
  9
 10
      DATED: September 23, 2020           BAKER MARQUART LLP
 11
 12
 13                                       By:
 14                                             Ryan G. Baker
 15                                             Attorneys for Defendant Tony Bobulinski
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             -3-               Case No. 2:20-CV-06759 RGK (JC)
                             DEFENDANT’S NOTICE OF RELATED CASES
